199 F.2d 593
In re BANKERS LIFE & CASUALTY CO.
No. 14222.
United States Court of Appeals Fifth Circuit.
November 6, 1952.
Rehearing Denied December 12, 1952.

Charles F. Short, Jr., Chicago, Ill., Miller Walton, Miami, Fla., for appellant.
M. H. Blackshear, Jr., Asst. Atty. Gen. of Georgia, Lamar Sizemore, Asst. Atty. Gen., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and RUSSELL, Circuit Judges.
PER CURIAM.


1
Upon full consideration of the briefs and arguments on the motion to dismiss, the court is of the opinion that no fact or reason is stated showing that the relief by mandamus is an appropriate remedy. Without, therefore, determining, or considering on the merits, whether the order complained of was rightly entered, the motion to dismiss the petition, because the relief prayed for is not appropriate, is granted, and the petition is dismissed.